Title: From Thomas Jefferson to Samuel Smith, 22 August 1798
From: Jefferson, Thomas
To: Smith, Samuel


          
            Dear Sir
            Monticello Aug. 22. 98.
          
          Your favor of Aug. 4. came to hand by our last post, together with the ‘extract of a letter from a gentleman of Philadelphia dated July 10.’ cut from a newspaper, stating some facts which respect me. I shall notice these facts. the writer says that ‘the day after the last dispatches were communicated to Congress Bache, Leib &c. and a Dr. Reynolds were closeted with me.’ if the reciept of visits in my public room, the door continuing free to every one who should call at the same time, may be called closeting, then it is true that I was closeted with every person who visited me; in no other sense is it true as to any person. I sometimes recieved  visits from mr Bache & Dr. Leib. I recieved them always with pleasure, because they are men of abilities, and of principles the most friendly to liberty & our present form of government. mr Bache has another claim on my respect, as being the grandson of Dr. Franklin, the greatest man &  ornament of the age and country in which he lived. whether I was visited by mr Bache or Dr. Leib the day after the communication referred to, I do not remember. I know that all my motions at Philadelphia, here, and every where, are watched & recorded. some of these spies therefore may remember, better than I do, the dates of these visits. if they say these two gentlemen visited me the day after the communications, as their trade proves their truth,  I shall not contradict them, tho’ I affirm that I do not recollect it. however as to Dr. Reynolds I can be more particular, because I never saw him but once, which was on an introductory visit he was so kind as to pay me. this I well remember was before the communication alluded to, & that during the short conversation I had with him, not one word was said on the subject of any of the communications. not that I should not have spoken freely on their subject to Dr. Reynolds, as I should also have done to the letter writer or any other person who should have introduced the subject. I know my own principles to be pure, and therefore am not ashamed of them. on the contrary I wish them known, & therefore willingly express them to every one. they are the same I have acted on from the year 75. to this day, and are the same, I am sure, with those of the great body of the American people. I only wish the real principles of those who censure mine were also known. but, warring against those of the people, the delusion of the people is necessary to the dominant party. I see the extent to which that delusion has been already carried, and I see there is no length to which it may not be pushed by a party in possession of the revenues & the legal authorities of the US. for a short time indeed, but yet long enough to admit much particular mischief. there is no event  therefore, however atrocious, which may not be expected. I have contemplated every event which the Maratists of the day can perpetrate, and am prepared to meet every one in such a way as shall not be derogatory either to the public liberty, or my own personal honour.  the letter writer says I am ‘for peace; but it is only with France.’ he has told half the truth. he would have told the whole, if he had added England. I am for peace with both countries. I know that both of them have given, & are daily giving, sufficient cause of war: that in defiance of the laws of nations, they are every day trampling on the rights of all the neutral powers, whenever they can thereby do the least injury either to the other. but, as I view a peace between France & England the ensuing winter to be certain, I have thought it would have been better for us to have continued to bear from France through the present summer, what we have been bearing both from her & England these four years and still continue to bear from England, and to have required indemnification in the hour of peace, when I verily believe it would have been yielded by both. this seems to be the plan of the other neutral nations; and whether this, or the commencing war on one of them, as we have done, would have been wisest, time & events must decide. but I am quite at a loss on what ground the letter writer can question the opinion that France had no intention of making war on us, & was willing to treat with mr Gerry, when we have this from Taleyrand’s letters & from the written and verbal information of our envoys. it is true then that, as with England we might of right have chosen either peace or war, & have chosen peace; and prudently in my opinion; so with France we might also of right have chosen either peace or war, & we have chosen war. whether the choice may be a popular one in the other States I know not. here it certainly is not; & I have no doubt the whole American people will rally ere long to the same sentiment, & rejudge those who at present think they have all judgment in their own hands.
          These observations will shew you how far the imputations in the paragraph sent me approach the truth. yet they are not intended for a newspaper. at a very early period of my life, I determined never to put a sentence into any newspaper. I have religiously adhered to the resolution through my life, and have great reason to be contented with it. were I to undertake to answer the calumnies of the newspapers, it would be more than all my own time, & that of 20. aids could effect. for while I should be answering one, twenty new ones would be invented. I have thought it better to trust to the justice of my countrymen, that they would judge me by what they see of my conduct on the stage where they have placed me, & what they knew of me before the epoch since which a particular party has supposed it might answer some view of theirs to  vilify me in the public eye. some, I know, will not reflect how apocryphal is the testimony of enemies so palpably betraying the views with which they give it. but this is an injury to which duty requires every one to submit whom the public think proper to call into it’s councils.I thank you, my dear Sir, for the interest you have taken for me on this occasion. though I have made up my mind not to suffer calumny to disturb my tranquillity, yet I retain all my sensibilities for the approbation of the good & just. that is indeed the chief consolation for the hatred of so many who, without the least personal knowledge, & on the sacred evidence of Porcupine & Fenno alone, cover me with their implacable hatred. the only return I will ever make them will be to do them all the good I can, in spite of their teeth.
          I have the pleasure to inform you that all your friends in this quarter are well, and to assure you of the sentiments of sincere esteem & respect with which I am Dear Sir
          Your friend and servt.
          
            Th: Jefferson
          
        